DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are incomplete for omitting essential elements and/or cooperative relationships, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements and/or relationships include particular structural and/or functional language directed to: (claim 1) use throughout the claims of the term “angled” is indefinite in that it is unclear how and in what way the angle is measured in the context of the claim language (between what two surfaces or planes?); (claim 1) in the phrase “moveably coupled”, it is unclear if this movement is intended to be sliding or rotating movement, in the context of the claim language; (claim 1) it is unclear from the claim language how, in what way, and by what means does the set forth door lock function as a lock (not locking function can be determined); (claim 1) it is unclear in the context of the claim language how and in what ways the various elements of the claims function together to performed a locking function of the door lock; (clam 1) the phrase “wherein the lock bar is moveable… from the base bottom wall” is unclear and not fully understood in the context of the claim language (it is unclear from the claim if “in which the lock bar is spaced from the base” is a fixed state or a result of movement of the lock bar to a first disengaged position), and it is unclear what the intended functional purpose is for the phrase in helping to achieve a particular aim of the invention.
Similar 112 issues as above exist throughout the reminding claims, particularly independent claim 16. 

Claim Objections
Claim 8 is objected to because of the following informalities: there is a comma at the end of the claim instead of a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8, 12, 13, 15, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodge, US Patent 1,787,147.  As in claim 1, a door lock comprising a base (5, 6) configured to be coupled to a door, the base comprising what is broadly considered an angled top wall and a bottom wall (note the top and bottom edges of 5 and/or 6 (figures 1 and 2), wherein the base has at least one channel defined therein extending from the top wall to the bottom wall; and a lock bar (14, 15) moveably coupled to the base and comprising at least one rod (including 13) having a first end coupled to the lock bar and a second end that extends into the at least one channel, the lock bar further comprising a top wall and an what may broadly be considered an angled bottom wall, wherein the lock bar bottom wall is oriented at substantially the same angle as the base top wall such that the base top wall and lock bar bottom wall are substantially parallel to one another; wherein the lock bar is moveable relative to the base from a first, disengaged position, in which the lock bar is spaced from the base, to a second, engaged position, in which the lock bar bottom wall engages the base top wall, and the second end of the at least one rod protrudes from the base bottom wall.  As in claim 3, the base further comprises a pair of opposing side walls, and wherein the base has at least one pocket defined therein that extends from a respective one of the side walls to the at least one channel.  As in claim 4, what is broadly considered at least one pin 8 is positioned within the at least one channel and comprising a first end that extends into the at least one channel, wherein the first end of the at least one pin is configured to contact the second end of the at least one rod (via 17) to inhibit downward movement of the at least one rod through the at least one channel and to maintain the lock bar in the first, disengaged position.  As in claim 8, a conveyor mechanism that permits relative movement of the lock bar with respect to the base, the conveyor mechanism comprising a conveyor shaft 8 extending through the base, a toothed rack 19 coupled to the lock bar, and a gear 17 coupled to and co-axial with the conveyor shaft and rotatable with respect to the rack.  As in claim 12, the lock bar is configured to, upon application of an external upward force thereon, transition from the second, engaged position, to the first, disengaged position.  As in claim 13, the lock bar is biased, under the force of gravity, toward the second, engaged position.  As in claim 15, the at least one rod comprises a first and a second rod, and wherein the at least one channel comprises a first and a second channel (see figure 1 and 3).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 14, and 16-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Dodge.
Regarding claim 2, Dodge provides disclosure for a mounting plate coupled to the base, (including 3) wherein the mounting plate is capable of having a plurality of fastener openings defined therein for securing the door lock to the door.  However, Dodge only shows a single opening per plate 3.  Yet it is well known in the art of attachment plates to have multiple openings per plate as a means of added securement.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device in this way, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Such a modification is not critical to the design and would have solved no stated problem.
Regarding claims 6, 7, 14, and 16-20, although each of the specified elements may not be explicitly disclosed in Dodge as claimed, the examiner serves Official Notice that the use of a foot plate extension, a floor plate, and forming a door of ballistic material of multiple layers are each very old and well known in the art of door stops, checks, latches/locks, and door devices.  In this context, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Additionally, regarding claim 14, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Dodge to include structure similar to or at least equivalent to that claimed, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  Such a modification is not critical to the design and would have produced no unexpected results. 

Allowable Subject Matter
Claims 5 and 9-11, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/Primary Examiner, Art Unit 3675